Citation Nr: 1231728	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974 and from January 1982 to January 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service connection for CAD.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  The transcript reflects that the Veteran is receiving disability benefits from the Social Security Administration.

In February 2010, the Board remanded the issue back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  

Unfortunately, additional development is necessary before a decision on the merits can be reached; thus, the appeal is once again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for CAD.  He maintains that he was treated during service in 1984 for chest pain aboard a navy ship, and that this claimed in-service treatment for chest pain treatment was the onset of his current CAD.  

Various VA and private treatment records show that the Veteran was treated for a myocardial infarction with bypass surgery in 1997.  At a VA examination in June 2008, the examiner opined that the Veteran's current heart condition was unrelated to service because neither the service treatment records nor any other evidence of record supported a cardiac condition or problem during military service.  Likewise, a VA examiner in August 2011 also opined that it was less likely than not that the Veteran's current cardiac condition was related to the claimed breathing problems/chest pain experienced during service.  The examiner reasoned that there were no STRs showing treatment for chest pain or discomfort in service.  Moreover, the examiner noted that the Veteran had a 8-year gap in time between service discharge and his first evaluation for chest pain in 1994.  Additionally, the examiner found no evidence to link ship fumes with a subsequent diagnosis of CAD.  Finally, the examiner noted that the Veteran had a rich family history of CAD and that this, plus other risk factors of hyperlipidemia, hypertension, hypercholesterolemia, obesity and a history of smoking, all increased the risk of CAD and were documented risk factors.  

The Veteran asserts, however, that the record is incomplete, because service treatment records (STRs) should show treatment, including x-ray evidence for heart problems and complaints of chest pain in 1984.  

The RO attempted to locate additional STRs from the National Personnel Records Center, but no additional records were located.

The Veteran is competent to state that he experienced chest pain during service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise, and in this case, is not competent to opine as to whether his in-service chest pain was the onset of his CAD.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Nevertheless, both the June 2008 and the August 2011 medical opinions are inadequate.  As noted in the prior remand, the June 2008 examination was not based on the Veteran's assertions of experiencing chest pain in service; but rather, the opinion is based on the fact that there is no service treatment record showing a cardiac condition during service.  Because the Veteran is competent to state that he experienced chest pain during service, the August 2011 examination was necessary to obtain an opinion as to whether the Veteran's current CAD is related to the Veteran's complaints of chest pain during service.  

While the August 2011 examination considered the Veteran's assertions regarding the onset of his chest pain, the examiner nonetheless reasoned that the Veteran's exposure to fumes aboard the naval ship had no relationship to the Veteran's subsequent CAD.  According to the Veteran's representative, however, the fumes to which the Veteran was exposed on the naval ship(s) was likely diesel fuel.  The Veteran's representative submitted an article extracted from a cancer website on the Internet which he claims shows a relationship between exposure to diesel fuel and CAD.  In light of the foregoing, additional development is necessary to address these contentions.  

Moreover, the examiner In August 2011 appears to suggest that no service treatment records (STRs) were available for review; however, she also indicated that she reviewed the complete claims file, which does contain STRs, albeit none showing complaints of chest pain.  Thus, it is unclear whether the examiner was trying to state that no STRs showed complaints or treatment for chest pain; or, whether the examiner was stating that there were simply no STRs for review in conjunction with the examination.  

On remand, the RO should initially attempt to determine what type(s) of fumes the Veteran was exposed to, and where.  The Veteran should then be afforded a VA examination by an appropriate provider who can provide an opinion as to the likely etiology of the Veteran's CAD, with consideration of the Veteran's assertions of exposure to diesel fuel in service.  

The Veteran also asserts in-service exposure to asbestos, both aboard naval ships as well as in ship yards.  The Veteran maintains that this exposure may also have contributed to his CAD.  The Veteran asserts exposure to asbestos while serving aboard the USS Lester and the USS Kittiwake.  The Veteran's accredited representative provided an article discussing a study published by England's Occupational and Environmental Medicine Journal which, according to the article, indicates, Asbestos workers not only have a much higher risk of developing severe lung disease but also of succumbing to cardiovascular issues, including heart disease and stroke."  Given the widespread use of asbestos in naval vessels, the Veteran's accredited representative finds it plausible that the Veteran was so exposed.  

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same. 

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post- service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9). 

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(e). Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21-1MR, Part IV, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000. 

The service records are silent for any evidence of assigned duties or work involving known or likely exposure to asbestos.  Significantly, a May 1982 STR entitled "Asbestos Medical Surveillance Program" asks the Veteran to respond "no" by checking the appropriate box, as to whether he had been exposed to asbestos dust during rip-out operations or worked regularly with asbestos or asbestos products.  The Veteran also indicated that he had never worked directly with asbestos products.  The Veteran submitted a copy of this same document along with some other service records and correspondence, all of which was received at the RO in September 2011.  In the 2011 copy of the May 1982 asbestos survey, there is an added check mark next to "yes" purporting to indicate that the Veteran did work directly with asbestos.  In comparing the original record in the claims file, with the copy submitted by the Veteran, it appears that the Veteran's copy has been altered to reflect his desire to show that he did work regularly with asbestos.  While he may be purporting to show that he worked directly with asbestos in the months and years following completion of the May 1982 survey, this is not clear, and the matter must be clarified.  

Further, although the Veteran is not claiming service connection for heart disease as a result of exposure to in-service herbicides, all possible theories of entitlement must be considered.  VA must ascertain whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed disorders were incurred by any incident of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  

The Veteran's DDForm-214 reflects that the Veteran's first period of active service, from November 1972 to December 1974 included just over a year of "foreign and/or sea service."  The DD Form-214 does not specifically identify the type or place of that service.  The Veteran's DD Form 214 from that period of service also does not reflect receipt of the Vietnam Service Medal (VSM), although the Veteran, on his March 2006 claim form, indicated that he had service in Vietnam from December 1, 1972 to December 30, 1973.  These dates of service in Vietnam have not yet been verified.  The Veteran's personnel file appears to indicate that the Veteran's foreign service included service in Naples, Italy, but not Vietnam.  The Veteran should be contacted to clarify his statement regarding his alleged service in Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  The list of diseases includes: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)  Note 1 in this section indicates that the term "soft-tissue sarcoma" includes the following:  Adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2011). 

In light of the foregoing, clarification is necessary to determine whether the Veteran had service in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Veteran as to whether he served in the Republic of Vietnam and, if so, the circumstances of his service there. 

He should also be asked to clarify whether he is claiming only to have been exposed to asbestos after May 1982, and ask him to provide as much detail as possible as to his alleged exposure to asbestos.  

2.  After undertaking any development action deemed warranted, determine whether the Veteran's active duty service included in-country service in the Republic of Vietnam.

3.  After completion of the above steps, schedule the Veteran for a VA cardiology examination to determine the current nature and likely etiology of the CAD.  All indicated x-rays and laboratory tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  The Veteran should be provided with an opportunity to explain the symptoms he has experienced since discharge from service.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history of chest pain in service, the service treatment records and post-service treatment records, and the printed Internet articles provided by the Veteran and noted by the Veteran's accredited representative regarding a possible link between asbestos exposure and death due to heart disease, as well as the connection between diesel fuel and heart disease.  

Upon review of the entire record, the examiner must opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current heart condition had its onset during service, or is otherwise related to service, including the claimed chest pain therein, the claimed exposure to asbestos therein, or his exposure to jet fuel and fumes therein.  

A complete rationale should accompany all opinions expressed and the examiner must consider that the Veteran is competent to report symptoms of chest pain in service and continuity of symptoms since that time. 

4.  Then, after undertaking any other development action deemed warranted, readjudicate the Veteran's claim for entitlement to service connection for CAD to include as a result of claimed asbestos exposure.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative MUST be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

